NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-9 and 21-31 are pending. Claims 10-20 are canceled. Amendment has overcome previously set forth rejections under 35 USC 112(b).

Claim Interpretation
Claim 1 recites “the heat-treated ferromagnetic component is composed of a metal alloy”. The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case (MPEP2111.03(IV)). As further claim limitations in claim 1 recite “the metal alloy includes”, the recited component and its constituent alloy appear intended to be interpreted as open to components which are not recited, and “composed of” will be interpreted as “consisting essentially of’ which “limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP2111.03(III)). The alloy composition will therefore be interpreted as open to elements that are not recited provided that the alloy retains inventive ferromagnetism and grain sizes. 
The limitation “additive manufacturing process used to form the additively-manufactured ferromagnetic component” in claim 1 is interpreted as the direct production method of the “the additively-manufactured ferromagnetic component” itself and not some additive manufacturing process employed in a secondary capacity. Use of an additive manufacturing process as intended and well-understood necessarily forms some additive manufacturing component. The recited limitation “an additive manufacturing process used to form the additively-manufactured ferromagnetic component” is not interpreted to encompass an additive manufacturing process other than that to produce “the additively-manufactured ferromagnetic component” regardless of whether such additive manufacturing process other than that to produce “the additively-manufactured ferromagnetic component” itself produces a component employed in the production of the additively-manufactured ferromagnetic component.
The requirement in claim 1 for heat-treating the additively-manufactured ferromagnetic component during at least one build step in a powder bed additive manufacturing process explicitly requires heat treating during an additive manufacturing process which implicitly requires the actual performance of the stated additive manufacturing process.
The limitation “a directed energy source is used in the at least one build step for the forming of the additively-manufactured ferromagnetic component and for the heat-treating of the additively-manufactured ferromagnetic component” will be interpreted to require that the directed energy source in some way performs the action of forming of the additively-manufactured ferromagnetic component in the at least one build step and the action of heat-treating of the additively-manufactured ferromagnetic component. A directed energy source is capable of performing both of these actions, and the amendments to claim 9 appear intended to directly respond to prior rejection under 35 USSC 112(b) for reciting a use without a series of steps.

Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Present claim 1 recites a process which comprises: heat-treating an as-formed additively-manufactured ferromagnetic component to form a heat-treated ferromagnetic component having a saturation flux density that is greater than a saturation flux density of the as-formed additively manufactured ferromagnetic component, wherein the heat-treated ferromagnetic component is composed of a metal alloy, and the heat-treated ferromagnetic component has a microstructure having an average grain size of more than 90% of all grains in a range of 0.1 microns to 25 microns, and wherein the metal alloy includes iron, cobalt, and niobium with niobium present in a range of 0.1 atomic percent to 10 atomic percent; and heat-treating the additively-manufactured ferromagnetic component during at least one build step in a powder bed additive manufacturing process used to form the additively-manufactured ferromagnetic component. 
See the above claim interpretation of “composed of” as recited in claim 1.
The claimed method requires both heat-treating an as-formed additively-manufactured ferromagnetic component and heat-treating the additively-manufactured ferromagnetic component during at least one build step in a powder bed additive manufacturing process used to form the additively-manufactured ferromagnetic component. As the process “used to form the additively-manufactured ferromagnetic component” must necessarily occur before the component is an as-formed additively-manufactured ferromagnetic component, the claimed method requires at least two separate heat treatment steps, and requires at least one of the heat treatment steps occurring during an additive manufacturing process, thereby implicitly requiring active manipulation of an additive manufacturing process. Claim 1 as presently amended requires the overall heat treatment result in an increase in saturation flux density, and that the heat treated component have a particular grain size. Claim 1 further limits the claim by a recited alloy composition.
The closest cited prior art reference Tenbrink (US20200147688) discloses additively manufacturing ([0015-19], [0074], claim 1) a magnetic alloy with compositions overlapping or encompassing the composition claimed in present claims 1-4 and 25-26 [0042-43], [0046-47], [0051], [0063]. Tenbrink discloses heat treating the additively manufactured component at parameters [0031], [0045-49], [0052] overlapping or meeting parameters of the present invention. Tenbrink discloses that the heat treatment improves the magnetic properties and/or creates the crystalline structure of the alloy [0032], and increases the permeability level [0081]. The heat treatments exemplified by Tenbrink [0042-47], [0051], are on as-formed additively manufactured components; however, Tenbrink also discloses that the material may take the form of a lamination of sheets stacked one on top of the other [0005], and such disclosure would render obvious a heat treatment on preformed sheets to be stacked as the treatments disclosed by Tenbrink [0042-47], are conducted on the shaped and molded components. Heat treating preformed sheets to be stacked performs heat treatments during a build step of an additive manufacturing process. A claimed requirement that the additive manufacturing process be a powder bed additive manufacturing process while requiring both of the presently claimed heat treatments defines over Tenbrink because the heat treatments disclosed by Tenbrink are performed on shaped components, and a powder bed additive manufacturing process does not rely on the intermediate shaped components present in a stacked sheet (lamination) process. Tenbrink explicitly identifies the heat treatments for magnetic properties as a final heat treatment [0045], [0049].
Cossale (M. Cossale, A. Krings, J. Soulard, A. Boglietti and A. Cavagnino, "Practical Investigations on Cobalt–Iron Laminations for Electrical Machines," in IEEE Transactions on Industry Applications, vol. 51, no. 4, pp. 2933-2939, July-Aug. 2015, doi: 10.1109/TIA.2015.2394404) which was relied upon to anticipate the originally presented independent claim, neither meets nor renders obvious the presently claimed alloy composition.
Claims 2-9 and 21-31 depend on a claim 1 and therefore define over the art by virtue of incorporating limitations by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738   

/SALLY A MERKLING/            SPE, Art Unit 1738                                                                                                                                                                                                        5/20/2022